UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06023 Managed Municipal Fund, Inc. (Exact name of registrant as specified in charter) 666 Fifth Avenue, 11th Floor New York, New York 10103 (Address of principal executive offices) R. Alan Medaugh, President ISI, Inc. 666 Fifth Avenue, 11th Floor New York, New York 10103 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 446-5600 Date of fiscal year end: October 31 Date of reporting period: July 1, 2012 - June 30, 2013 ITEM 1. PROXY VOTING RECORD The Managed Municipal Fund, Inc. did not hold any securities for which it voted a proxy during the reporting period (July 1, 2012 through June 30, 2013). SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, as amended the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MANAGED MUNICIPAL FUND, INC. By: /s/ R. Alan Medaugh R. Alan Medaugh President Date: August 28, 2013
